DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Objections
Claims 1, 16, and 19 are objected to because of the following informalities:
In claim 1 at the second to last line, “the activation” should be corrected to --activation--.
In claim 16 at the third to last line, “the activation” should be corrected to --activation--.

In claim 19 at line 4, “a compressor component” should be corrected to --the compressor component--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling system” recited in claim 16, and present and interpreted under 112(f) in claims 16-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the specification, the “cooling system” is mapped to component 92, which generally indicates passages within the shroud, including 108, 102, 110 ([0040]). Claim 16 further recites the limitation “a flow regulating system… including a pneumatic circuit.” The specification specifically maps the pneumatic circuit to passages 206, 208 ([0051]). Thus, the limitation “cooling system” is interpreted as internal passages. The internal passages of the cooling system are distinct from the pneumatic circuit. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “the cooling circuit” in line 3. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For the purpose of examination, the limitation has been interpreted as and may be corrected to --the cooling system--. This is consistent with claim 17 and with Fig 6. Applicant should verify that this in the intended limitation. Fig 4 appears to show outlet 210 coupled to pneumatic circuit passages 208. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varney (US 2017/0204736).

    PNG
    media_image1.png
    422
    453
    media_image1.png
    Greyscale

Regarding claim 13, Varney discloses:
A method for controlling oxidation in a vicinity of a breach in a component of a gas turbine system, the method comprising:
monitoring a pressure in a pneumatic circuit embedded within a section of the component ([0061], [0062]), the pneumatic circuit including a set of interconnected pneumatic passages (see Fig 7A, 57 divides passage 68 and passage 71, interconnected by holes 59); and
in response to a reduction in the pressure within the pneumatic circuit ([0070]), providing a supplemental flow of cooling fluid or an increased flow of cooling fluid to a cooling system of the component ([0063] “the operator or the engine control system may direct additional cooling air to the annular runner 18”), the supplemental flow of cooling fluid or the increased flow of cooling fluid impeding or arresting oxidation in the vicinity of the breach in the component (inherent result of increased cooling flow and purging the buffer chamber, [0070]).
Regarding claim 14, Varney discloses:
the reduction in the pressure within the pneumatic circuit is caused by an exposure of at least one of the pneumatic passages of the pneumatic circuit ([0061], [0070]).
Regarding claim 15, Varney discloses:
the component comprises a turbine shroud (14, [0025]).


Allowable Subject Matter
Claims 1, 16, and 19 are objected to for formal matters, but otherwise allowable.
Claims 2-3, 7-12, and 17, 18, and 20 are allowed.
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1 and 16, the nearest prior art is considered to be Varney, as described above with reference to claim 13. Varney does not disclose, at, least:
a pressure-actuated switch fluidly coupled to the pneumatic circuit, wherein the pressure-actuated switch is activated in response to a formation of a breach in the section of the component
A pressure-actuated switch is directly acted upon by a pressure to change the state of the switch, so Varney’s arrangement does not include a pressure-actuated switch. In Varney, the pressure is measured by a sensor, i.e. converted to a signal by a transducer 92 ([0064]). Then, the controller or the operator adjusts the flow ([0063]), which may be increased or decreased ([0069]), based on a signal indicating pressure below a threshold. Modifying the sensor and control system with a pressure-actuated valve would remove the function of closing the valve, and remove the function of opening or closing based on temperature, which is a function disclosed by Varney ([0071]).


Pertinent Prior & Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kraft (US 2016/0341125)
Regarding claim 13, Kraft discloses:
A method for controlling oxidation in a vicinity of a breach in a component of a gas turbine system ([0052] “prevent…complete burn through”), the method comprising:
[a] pneumatic circuit including a set of interconnected pneumatic passages (see Fig 4, serpentine passages); and
in response to a reduction in the pressure within the pneumatic circuit ([0052] “if there is a hole burned into the nozzle leading edge from something unexpected, such as Foreign Object Damage (FOD)”), providing a supplemental flow of cooling fluid or an increased flow of cooling fluid to a cooling system of the component, the supplemental flow of cooling fluid or the increased flow of cooling fluid impeding or arresting oxidation in the vicinity of the breach in the component.
Kraft does not disclose:
monitoring a pressure in a pneumatic circuit embedded within a section of the component
Kraft discloses monitoring temperature and pressure “at” the nozzle [0060], but it is not clear whether this is in the passages within the nozzle.

Groves (US 2021/0017907, not available as prior art) discloses a cooling passage insert 208 that may be responsive to pressure ([0062]) to modulate cooling flow through the component.

    PNG
    media_image2.png
    346
    355
    media_image2.png
    Greyscale

Ekra (US 2020/0308977) discloses rerouting cooling air when a breach is detected.
The following references disclose adaptive cooling arrangements wherein a cooling passage can be exposed during operation of a turbine to increase the cooling air released by the component: Dyson (US 2019/0210132, not available as prior art), Bogue (US 2014/0166255), Tallman (US 2020/0240273, not available as prior art), Honkomp (US 2021/0017864, not available as prior art), Tallman ‘057 (US 2018/0045057), Tallman ‘039 (US 2018/0156039), Shi (US 2016/0003052), Morgan (US 2015/0198062).
Johnston (US 4,329,114) is the US equivalent of a reference cited on the IDS.
.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745